Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2022 has been entered.
Claims 1-2, 9-11, 13-15 have been amended.  Claim 16-18 have been added.  Claims 1-18 are subject to examination and have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid in view of Ishikawa et.al. (US Patent Application Publication, 20140016461, hereinafter, “Ishikawa”).
Regarding claim 1, Schmid teaches:
A method performed by a network apparatus (Schmid: serving gateway S-GW.  Fig. 4 and ¶ [0089]), the method comprising: 
determining whether a congestion is detected (Schmid: If a congestion is detected in the serving gateway S-GW, denoted with reference sign S3.  Fig. 4 and ¶ [0090]);
selecting an internet protocol (IP) flow among a plurality of IP flows for a congestion control, in case that the congestion is detected (Schmid: The first and second user equipment UE1, UE2 exchange data [i.e., plurality of IP flows] via the evolved node B eNB, the serving gateway S-GW and the packet data network gateway P-GW with a sender, for example a server in the internet [implies IP packet flows] (not shown in FIG. 4). This is denoted with reference signs S1 and S2 in FIG. 4 ... It is even further assumed that the traffic engineering policies TEP apply only for the second user equipment and leave the first user equipment UE1 respectively its data traffic unaffected [the Examiner interprets that only UE2 session is selected for congestion avoidance actions].  Fig. 4 and ¶ [0089, 0093]);
determining whether the congestion control is supported for the selected IP flow based on a downlink packet of the selected IP flow (Schmid: If a congestion is detected in the serving gateway S-GW, denoted with reference sign S3, the ECN [Explicit Congestion Notification] bit is set within data packets in downlink direction to the user equipment UE1, UE2.  Fig. 4 and ¶ [0090]); 
identifying an uplink packet related to the downlink packet in case that the congestion control is supported for the selected IP flow (Schmid: If a congestion is detected in the serving gateway S-GW, denoted with reference sign S3, the ECN bit is set [i.e., congestion control support]  within data packets in downlink direction to the user equipment UE1, UE2. Upon receipt of the data packets marked with ECN the evolved node B eNB sets ECN-echo indications in a fifth step S5 in corresponding upload data packets included congestion interval to the packet data network gateway P-GW.  Fig. 4 and ¶ [0090]).
Although Schmid teaches a serving gateway and/or eNB detecting congestion in uplink/downlink packets,  Schmid does not explicitly teach:
updating a congestion-related field of a header of the identified uplink packet  from a first value to a second value, wherein the congestion-related field of the header of the identified uplink packet is used to reduce a transmission window related to the selected IP flow; and
transmitting the identified uplink packet including the congestion-related field with the second value. 
However, in the same field of endeavor, Ishikawa teaches:
updating a congestion-related field of a header of the identified uplink packet  from a first value to a second value (Ishikawa: the packet relay device 2 [i.e., network apparatus] ... rewrites an ECE (ECN Echo) flag [i.e., congestion-related field] of this ACK packet 16 from "0" [i.e., first value] to "1" [i.e., second value], and transmits it to the transmitting terminal 1 as an ACK packet (ECE) 17.  Fig. 1 and ¶ [0059]), wherein the congestion-related field of the header of the identified uplink packet is used to reduce a transmission window related to the selected IP flow (Ishikawa: As a result, the congestion notification can be made along the route from the packet relay device 2 to the transmitting terminal 1. Upon reception of this congestion notification, the transmitting terminal 1 reduces the window size [i.e., reduce a transmission window], sets a CWR (Congestion Window Reduce) flag for informing the reduction, and transmits data (CWR) 18.  Fig. 1 and ¶ [0059]); and
transmitting the identified uplink packet including the congestion-related field with the second value (Ishikawa: the packet relay device 2 [i.e., network apparatus] ... rewrites an ECE (ECN Echo) flag [i.e., congestion-related field] of this ACK packet 16 from "0" [i.e., first value] to "1" [i.e., second value], and transmits it to the transmitting terminal 1 as an ACK packet (ECE) 17 [i.e., identified uplink packet].  Fig. 1 and ¶ [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmid to include the features as taught by Ishikawa above in order to prevent a delay in congestion notification. (Ishikawa, ¶ [0018]).

Regarding claim 7, Schmid-Ishikawa discloses on the features with respect to claim 1 as outlined above.
Schmid further teaches:
wherein the uplink packet related to the downlink packet is selected based on at least one of a quality of service (QoS) policy (Schmid: Upon receipt of the data packets marked with ECN the evolved node B eNB sets ECN-echo indications in a fifth step S5 in corresponding upload data packets included congestion interval to the packet data network gateway P-GW ... It is even further assumed that the traffic engineering policies TEP apply only for the second user equipment and leave the first user equipment UE1 respectively its data traffic unaffected, for example because of better or prioriterized subscription properties [i.e., quality of service].  Fig. 4 and ¶ [0090, 0093]).

Regarding claim 8, Schmid-Ishikawa discloses on the features with respect to claim 1 as outlined above.
Schmid further teaches:
wherein the network apparatus comprises at least one of a base station, or a gateway (Schmid: The first and second user equipment UE1, UE2 exchange data via the evolved node B eNB, the serving gateway S-GW and the packet data network gateway P-GW with a sender.  Fig. 4 and ¶ [0089]).

Regarding claim 9, Schmid teaches:
A network apparatus comprising (Schmid: serving gateway S-GW.  Fig. 4 and ¶ [0089]): 
a transceiver configured to transmit and receive a signal (Schmid: The first and second user equipment UE1, UE2 exchange data [i.e., transmit/receive] via the evolved node B eNB, the serving gateway S-GW and the packet data network gateway P-GW with a sender.  Fig. 4 and ¶ [0089]); and 
a controller configured to (Schmid: If a congestion is detected in the serving gateway S-GW ... the ECN bit is set.  Fig. 4 and ¶ [0090]): 
determine whether a congestion is detected (Schmid: If a congestion is detected in the serving gateway S-GW, denoted with reference sign S3.  Fig. 4 and ¶ [0090]),
select an internet protocol (IP) flow among a plurality of IP flows for a congestion control, in case that the congestion is detected (Schmid: The first and second user equipment UE1, UE2 exchange data [i.e., plurality of IP flows] via the evolved node B eNB, the serving gateway S-GW and the packet data network gateway P-GW with a sender, for example a server in the internet [implies IP packet flows] (not shown in FIG. 4). This is denoted with reference signs S1 and S2 in FIG. 4 ... It is even further assumed that the traffic engineering policies TEP apply only for the second user equipment and leave the first user equipment UE1 respectively its data traffic unaffected [the Examiner interprets that only UE2 session is selected for congestion avoidance actions].  Fig. 4 and ¶ [0089, 0093]),
determine whether the congestion control is supported for the selected IP flow based on a downlink packet of the selected IP flow (Schmid: If a congestion is detected in the serving gateway S-GW, denoted with reference sign S3, the ECN [Explicit Congestion Notification] bit is set within data packets in downlink direction to the user equipment UE1, UE2.  Fig. 4 and ¶ [0090]),
identify an uplink packet related to downlink packet in case that the congestion control is supported for the selected IP flow (Schmid: If a congestion is detected in the serving gateway S-GW, denoted with reference sign S3, the ECN bit is set [i.e., congestion control support]  within data packets in downlink direction to the user equipment UE1, UE2. Upon receipt of the data packets marked with ECN the evolved node B eNB sets ECN-echo indications in a fifth step S5 in corresponding upload data packets included congestion interval to the packet data network gateway P-GW.  Fig. 4 and ¶ [0090]).
Although Schmid teaches a serving gateway and/or eNB detecting congestion in uplink/downlink packets,  Schmid does not explicitly teach:
update a congestion-related field of a header of the identified uplink packet from a first value to a second value, wherein the congestion-related field of the header of the identified uplink packet is used to reduce a transmission window related to the selected IP flow, and
transmit the identified uplink packet including the congestion-related field with the second value. 
However, in the same field of endeavor, Ishikawa teaches:
update a congestion-related field of a header of the identified uplink packet from a first value to a second value (Ishikawa: the packet relay device 2 [i.e., network apparatus] ... rewrites an ECE (ECN Echo) flag [i.e., congestion-related field] of this ACK packet 16 from "0" [i.e., first value] to "1" [i.e., second value], and transmits it to the transmitting terminal 1 as an ACK packet (ECE) 17.  Fig. 1 and ¶ [0059]), wherein the congestion-related field of the header of the identified uplink packet is used to reduce a transmission window related to the selected IP flow (Ishikawa: As a result, the congestion notification can be made along the route from the packet relay device 2 to the transmitting terminal 1. Upon reception of this congestion notification, the transmitting terminal 1 reduces the window size [i.e., reduce a transmission window], sets a CWR (Congestion Window Reduce) flag for informing the reduction, and transmits data (CWR) 18.  Fig. 1 and ¶ [0059]), and
transmit the identified uplink packet including the congestion-related field with the second value (Ishikawa: the packet relay device 2 [i.e., network apparatus] ... rewrites an ECE (ECN Echo) flag [i.e., congestion-related field] of this ACK packet 16 from "0" [i.e., first value] to "1" [i.e., second value], and transmits it to the transmitting terminal 1 as an ACK packet (ECE) 17 [i.e., identified uplink packet].  Fig. 1 and ¶ [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmid to include the features as taught by Ishikawa above in order to prevent a delay in congestion notification. (Ishikawa, ¶ [0018]).

Regarding claim 15, Schmid-Ishikawa discloses on the features with respect to claim 9 as outlined above.
Schmid further teaches:
wherein the uplink packet related to the downlink packet is selected based on at least one of a quality of service (QoS) policy (Schmid: Upon receipt of the data packets marked with ECN the evolved node B eNB sets ECN-echo indications in a fifth step S5 in corresponding upload data packets included congestion interval to the packet data network gateway P-GW ... It is even further assumed that the traffic engineering policies TEP apply only for the second user equipment and leave the first user equipment UE1 respectively its data traffic unaffected, for example because of better or prioriterized subscription properties [i.e., quality of service].  Fig. 4 and ¶ [0090, 0093]).

Regarding claim 16, Schmid-Ishikawa discloses on the features with respect to claim 9 as outlined above.
Schmid further teaches:
wherein the network apparatus comprises at least one of a base station, or a gateway (Schmid: The first and second user equipment UE1, UE2 exchange data via the evolved node B eNB, the serving gateway S-GW and the packet data network gateway P-GW with a sender.  Fig. 4 and ¶ [0089]).

Claims 2-3, 6, 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid-Ishikawa  in view of Sakai (US Patent Application Publication, 2017/0257797, hereinafter, “Sakai”).
Regarding claim 2, Schmid-Ishikawa  discloses on the features with respect to claim 1 as outlined above.
Schmid-Ishikawa  does not explicitly teach:
wherein the congestion control is supported in case that an explicit congestion notification (ECN) field of an IP header of the downlink packet of the selected IP flow is 01 or 10. 
However, in the same field of endeavor, Sakai teaches:
wherein the congestion control is supported in case that an explicit congestion notification (ECN) field of an IP header of the downlink packet of the selected IP flow is 01 or 10 (Sakai: In control of the ECN, an ECN field of an IP packet header of an IP datagram related to audio data is rewritten from "10" indicating ECT(0) of ECT (ECN-Capable Transport) to "11" indicating CE (Congestion Experienced).  ¶ [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmid-Ishikawa  to include the features as taught by Sakai above in order to provide a flexible audio service. (Sakai, ¶ [0019]).

Regarding claim 3, Schmid-Ishikawa  discloses on the features with respect to claim 1 as outlined above.
Schmid-Ishikawa  does not explicitly teach:
updating an ECN field of the downlink packet of the selected IP flow from 01 or 10 to 11 in case that the congestion control is supported for the selected IP flow. 
However, in the same field of endeavor, Sakai teaches:
updating an ECN field of the downlink packet of the selected IP flow from 01 or 10 to 11 in case that the congestion control is supported for the selected IP flow (Sakai: In control of the ECN, an ECN field of an IP packet header of an IP datagram related to audio data is rewritten from "10" indicating ECT(0) of ECT (ECN-Capable Transport) to "11" indicating CE (Congestion Experienced).  ¶ [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmid-Ishikawa  to include the features as taught by Sakai above in order to provide a flexible audio service. (Sakai, ¶ [0019]).

Regarding claim 6, Schmid-Ishikawa  discloses on the features with respect to claim 1 as outlined above.
Schmid-Ishikawa  does not explicitly teach:
wherein an ECN field of the downlink packet is identified only in case that the congestion is detected. 
However, in the same field of endeavor, Sakai teaches:
wherein an ECN field of the downlink packet is identified only in case that the congestion is detected (Sakai: In control of the ECN, an ECN field of an IP packet header of an IP datagram related to audio data is rewritten from "10" indicating ECT(0) of ECT (ECN-Capable Transport) to "11" indicating CE (Congestion Experienced).  ¶ [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmid-Ishikawa  to include the features as taught by Sakai above in order to provide a flexible audio service. (Sakai, ¶ [0019]).

Regarding claim 10, Schmid-Ishikawa  discloses on the features with respect to claim 9 as outlined above.
Schmid-Ishikawa  does not explicitly teach:
wherein the congestion control is supported in case that an explicit congestion notification (ECN) field of an IP header of the downlink packet of the selected IP flow is 01 or 10. 
However, in the same field of endeavor, Sakai teaches:
wherein the congestion control is supported in case that an explicit congestion notification (ECN) field of an IP header of the downlink packet of the selected IP flow is 01 or 10 (Sakai: In control of the ECN, an ECN field of an IP packet header of an IP datagram related to audio data is rewritten from "10" indicating ECT(0) of ECT (ECN-Capable Transport) to "11" indicating CE (Congestion Experienced).  ¶ [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmid-Ishikawa  to include the features as taught by Sakai above in order to provide a flexible audio service. (Sakai, ¶ [0019]).

Regarding claim 11, Schmid-Ishikawa  discloses on the features with respect to claim 9 as outlined above.
Schmid-Ishikawa  does not explicitly teach:
wherein the controller is further configured to update an ECN field of the downlink packet of  the selected IP flow from 01 or 10 to 11 in case that the congestion control is supported for the selected IP flow. 
However, in the same field of endeavor, Sakai teaches:
wherein the controller is further configured to update an ECN field of the downlink packet of  the selected IP flow from 01 or 10 to 11 in case that the congestion control is supported for the selected IP flow (Sakai: In control of the ECN, an ECN field of an IP packet header of an IP datagram related to audio data is rewritten from "10" indicating ECT(0) of ECT (ECN-Capable Transport) to "11" indicating CE (Congestion Experienced).  ¶ [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmid-Ishikawa  to include the features as taught by Sakai above in order to provide a flexible audio service. (Sakai, ¶ [0019]).

Regarding claim 14, Schmid-Ishikawa  discloses on the features with respect to claim 9 as outlined above.
Schmid-Ishikawa  does not explicitly teach:
wherein the controller is further configured to identify an ECN field of the downlink packet only in case that the congestion is detected. 
However, in the same field of endeavor, Sakai teaches:
wherein the controller is further configured to identify an ECN field of the downlink packet only in case that the congestion is detected (Sakai: In control of the ECN, an ECN field of an IP packet header of an IP datagram related to audio data is rewritten from "10" indicating ECT(0) of ECT (ECN-Capable Transport) to "11" indicating CE (Congestion Experienced).  ¶ [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmid-Ishikawa  to include the features as taught by Sakai above in order to provide a flexible audio service. (Sakai, ¶ [0019]).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid-Ishikawa  in view of Balasubramanian et.al. (US Patent Application Publication, 2014/0036667, hereinafter, “Balasubramanian”).
Regarding claim 4, Schmid-Ishikawa  discloses on the features with respect to claim 1 as outlined above.
Schmid-Ishikawa  does not explicitly teach:
wherein the congestion-related field comprises an ECN-echo (ECE) field of a transmission control protocol (TCP) header, and
wherein an ECE flag is set in the ECE field to indicate that the congestion is detected. 
However, in the same field of endeavor, Balasubramanian teaches:
wherein the congestion-related field comprises an ECN-echo (ECE) field (Balasubramanian: the receiver 308 ... may echo back the congestion indication to the sender (e.g., the server 310) with the ECN-Echo (ECE) bit set 312.  Fig. 3A and ¶ [0081]) of a transmission control protocol (TCP) header (Balasubramanian: Explicit Congestion Notification (ECN) may be utilized to inform the client of network congestion. ECN may be an extension to TCP/IP that may be used for signaling congestion without dropping packets.  ¶ [0072]), and
wherein an ECE flag is set in the ECE field to indicate that the congestion is detected (Balasubramanian: the packet 302 may encounter congestion and the ECN flag 304 may be set to 11. This may mean that congestion may have been encountered ... the receiver 308 ... may echo back the congestion indication to the sender (e.g., the server 310) with the ECN-Echo (ECE) bit set 312.  Fig. 3A and ¶ [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmid-Ishikawa  to include the features as taught by Balasubramanian above in order to enable rate adaptation. (Balasubramanian, ¶ [0068]).

Regarding claim 12, Schmid-Ishikawa  discloses on the features with respect to claim 9 as outlined above.
Schmid-Ishikawa  does not explicitly teach:
wherein the congestion-related field comprises an ECN-echo (ECE) field of a transmission control protocol (TCP) header, and
wherein an ECE flag is set in the ECE field to indicate that the congestion is detected. 
However, in the same field of endeavor, Balasubramanian teaches:
wherein the congestion-related field comprises an ECN-echo (ECE) field (Balasubramanian: the receiver 308 ... may echo back the congestion indication to the sender (e.g., the server 310) with the ECN-Echo (ECE) bit set 312.  Fig. 3A and ¶ [0081]) of a transmission control protocol (TCP) header (Balasubramanian: Explicit Congestion Notification (ECN) may be utilized to inform the client of network congestion. ECN may be an extension to TCP/IP that may be used for signaling congestion without dropping packets.  ¶ [0072]), and
wherein an ECE flag is set in the ECE field to indicate that the congestion is detected (Balasubramanian: the packet 302 may encounter congestion and the ECN flag 304 may be set to 11. This may mean that congestion may have been encountered ... the receiver 308 ... may echo back the congestion indication to the sender (e.g., the server 310) with the ECN-Echo (ECE) bit set 312.  Fig. 3A and ¶ [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmid-Ishikawa  to include the features as taught by Balasubramanian above in order to enable rate adaptation. (Balasubramanian, ¶ [0068]).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid-Ishikawa  in view of Yang (US Patent Application Publication, 2011/0032935, hereinafter, “Yang”).
Regarding claim 5, Schmid-Ishikawa  discloses on the features with respect to claim 2 as outlined above.
Schmid-Ishikawa  does not explicitly teach:
determining that congestion is detected in an upper node in case that the ECN field of the IP header of the downlink packet received from the upper node,
wherein the congestion-related field is updated based on a detection of the congestion in the upper node. 
However, in the same field of endeavor, Yang teaches:
determining that congestion is detected in an upper node in case that the ECN field of the IP header of the downlink packet received from the upper node (Yang: FIG. 12d illustrates a scenario where UE2 is not at the lowest supported rate, eNB2 [i.e., upper node] UL is congested and wishes to reduce UE2 rate, and eNB1 DL may be either congested or not congested.  Fig. 12d and ¶ [0140]) is 11 (Yang: [Per Fig. 12d, downlink packet from eNB2 (i.e., the upper node) to eNB1 (i.e., the network apparatus) has bit “CE” set; and per ¶ [0005]: The CE codepoint `11` is set by an intermediate node to indicate congestion to the endpoints.  Fig. 12d),
wherein the congestion-related field is updated based on a detection of the congestion in the upper node (Yang: [Per Fig. 12d, downlink packet from eNB1 (i.e., the network apparatus) to UE1 has bit “CE” set; and per ¶ [0005]: The CE codepoint `11` is set by an intermediate node to indicate congestion to the endpoints.  Fig. 12d).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmid-Ishikawa  to include the features as taught by Yang above in order to reduce overhead when the eNB attempts to reduce bandwidth consumption. (Yang, ¶ [0011]).

Regarding claim 13, Schmid-Ishikawa  discloses on the features with respect to claim 10 as outlined above.
Schmid-Ishikawa  does not explicitly teach:
determine that congestion is detected in an upper node in case that the ECN field of the IP header of the downlink packet received from the upper node; and
update the congestion-related field based on a detection of the congestion in the upper node. 
However, in the same field of endeavor, Yang teaches:
determine that congestion is detected in an upper node in case that the ECN field of the IP header of the downlink packet received from the upper node (Yang: FIG. 12d illustrates a scenario where UE2 is not at the lowest supported rate, eNB2 [i.e., upper node] UL is congested and wishes to reduce UE2 rate, and eNB1 DL may be either congested or not congested.  Fig. 12d and ¶ [0140]) is 11 (Yang: [Per Fig. 12d, downlink packet from eNB2 (i.e., the upper node) to eNB1 (i.e., the network apparatus) has bit “CE” set; and per ¶ [0005]: The CE codepoint `11` is set by an intermediate node to indicate congestion to the endpoints.  Fig. 12d); and
update the congestion-related field based on a detection of the congestion in the upper node (Yang: [Per Fig. 12d, downlink packet from eNB1 (i.e., the network apparatus) to UE1 has bit “CE” set; and per ¶ [0005]: The CE codepoint `11` is set by an intermediate node to indicate congestion to the endpoints.  Fig. 12d).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmid-Ishikawa  to include the features as taught by Yang above in order to reduce overhead when the eNB attempts to reduce bandwidth consumption. (Yang, ¶ [0011]).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid-Ishikawa  in view of Yang (US Patent Application Publication, 2011/0032935, hereinafter, “Yang”), further in view of “Network Working Group Request for Comments: 3168, The Addition of Explicit Congestion Notification (ECN) to IP, RFC3168”, hereinafter, “NPL-1”.
Regarding claim 17, Schmid-Ishikawa  discloses on the features with respect to claim 1 as outlined above.
Schmid-Ishikawa  does not explicitly teach:
identifying whether a congestion window reduced flag is set to 1 in another downlink packet of the selected IP flow; and
transmitting another uplink packet including the congestion-related field with the first value, in case that the congestion window reduced flag is not set to 1. 
However, in the same field of endeavor, Yang teaches:
identifying whether a congestion window reduced flag is set to 1 in another downlink packet of the selected IP flow (Yang: In step #10, sender 205 sends the next TCP data packet to receiver 210 with CWR="1" in the TCP header to indicate that sender 205 has reduced the congestion window (CWND) size.  Fig. 2 and ¶ [0042]); and
transmitting another uplink packet including the congestion-related field with the first value (Yang: In step #11, receiver 210 sends back a TCP-ACK with ECE="0" [i.e., congestion-related with first value of “0” (ECN Echo flag is reset)] in the TCP header unless the congestion persists.  Fig. 2 and ¶ [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmid-Ishikawa  to include the features as taught by Yang above in order to adapt a source rate. (Yang, ¶ [0007]).
Schmid-Ishikawa-Yang  does not explicitly teach:
in case that the congestion window reduced flag is not set to 1. 
However, in the same field of endeavor, NPL-1teaches:
in case that the congestion window reduced flag is not set to 1 (NPL-1: The sender sets the CWR flag in the TCP header of the next packet sent to the receiver to acknowledge its receipt of and reaction to the ECN-Echo flag [conversely, the Examiner interprets that the CWR flag is not set to 1 if the ECN-Echo flag is not set].  Fig. 4 and ¶ [Section 6.1]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmid-Ishikawa-Yang  to include the features as taught by NPL-1above in order to provide robust connectivity. (NPL-1, ¶ [Section 1]).

Regarding claim 18, Schmid-Ishikawa  discloses on the features with respect to claim 9 as outlined above.
Schmid-Ishikawa  does not explicitly teach:
identify whether a congestion window reduced flag is set to 1 in another downlink packet of the selected IP flow, and
transmit another uplink packet including the congestion-related field with the first value, in case that the congestion window reduced flag is not set to 1. 
However, in the same field of endeavor, Yang teaches:
identify whether a congestion window reduced flag is set to 1 in another downlink packet of the selected IP flow (Yang: In step #10, sender 205 sends the next TCP data packet to receiver 210 with CWR="1" in the TCP header to indicate that sender 205 has reduced the congestion window (CWND) size.  Fig. 2 and ¶ [0042]), and
transmit another uplink packet including the congestion-related field with the first value (Yang: In step #11, receiver 210 sends back a TCP-ACK with ECE="0" [i.e., congestion-related with first value of “0” (ECN Echo flag is reset)] in the TCP header unless the congestion persists.  Fig. 2 and ¶ [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmid-Ishikawa  to include the features as taught by Yang above in order to adapt a source rate. (Yang, ¶ [0007]).
Schmid-Ishikawa-Yang  does not explicitly teach:
in case that the congestion window reduced flag is not set to 1. 
However, in the same field of endeavor, NPL-1teaches:
in case that the congestion window reduced flag is not set to 1 (NPL-1: The sender sets the CWR flag in the TCP header of the next packet sent to the receiver to acknowledge its receipt of and reaction to the ECN-Echo flag [conversely, the Examiner interprets that the CWR flag is not set to 1 if the ECN-Echo flag is not set].  Fig. 4 and ¶ [Section 6.1]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schmid-Ishikawa-Yang  to include the features as taught by NPL-1above in order to provide robust connectivity. (NPL-1, ¶ [Section 1]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416